
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.38.2


MOLSON COORS INTERNATIONAL LP, as Issuer

and

THE GUARANTORS NAMED HEREIN, as Guarantors

and

COMPUTERSHARE TRUST COMPANY OF CANADA, as Trustee



FIRST SUPPLEMENTAL INDENTURE

Dated as of October 6, 2010

to the

INDENTURE dated as of October 6, 2010


--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
   
   
  Page

ARTICLE I

 

DEFINITIONS

  2

ARTICLE II

 

DESIGNATION AND TERMS OF THE SECURITIES

 
3  



 

Section 2.01

 

Title and Aggregate Principal Amount

 
3  



 

Section 2.02

 

Execution

  4  



 

Section 2.03

 

Other Terms and form of the Securities

  4  



 

Section 2.04

 

Further Issues, Single Tranche

  4  



 

Section 2.05

 

Interest and Principal

  4  



 

Section 2.06

 

Place of Payment

  5  



 

Section 2.07

 

Depositary; Registrar

  5  



 

Section 2.08

 

No Redemption by Holders

  5  



 

Section 2.09

 

Taxes

  5

ARTICLE III

 

REDEMPTION OF THE SECURITIES

 
8  



 

Section 3.01

 

Optional Redemption

 
8  



 

Section 3.02

 

Tax Redemption Event

  8

ARTICLE IV

 

GUARANTIES

 
8  



 

Section 4.01

 

Parent Guaranty

 
8  



 

Section 4.02

 

Subsidiary Guaranties

  8

ARTICLE V

 

MISCELLANEOUS

 
9  



 

Section 5.01

 

Ratification of Original Indenture; Supplemental Indentures
Part of Original Indenture

 
9  



 

Section 5.02

 

Concerning the Trustee

  9  



 

Section 5.03

 

Counterparts

  9  



 

Section 5.04

 

Judgment Currency

  9  



 

Section 5.05

 

Successors and Assigns

  10

APPENDIX

   

EXHIBIT A TO APPENDIX

   

--------------------------------------------------------------------------------





        THIS FIRST SUPPLEMENTAL INDENTURE, dated as of October 6, 2010 (this
"First Supplemental Indenture"), to the Indenture dated as of October 6, 2010
(the "Original Indenture"), is entered into among MOLSON COORS INTERNATIONAL LP,
a Delaware limited partnership (the "Issuer"), MOLSON COORS BREWING COMPANY, a
Delaware corporation (the "Parent Guarantor"), COORS BREWING COMPANY, a Colorado
corporation, MOLSON CANADA 2005, an Ontario partnership, CBC HOLDCO, INC., a
Colorado corporation, COORS INTERNATIONAL HOLD CO ULC, a Nova Scotia unlimited
liability company, MOLSON COORS CALLCO ULC, a Nova Scotia unlimited liability
company, MOLSON COORS INTERNATIONAL GENERAL ULC, a Nova Scotia unlimited
liability company, and MOLSON COORS CAPITAL FINANCE ULC, a Nova Scotia unlimited
liability company (collectively, the "Subsidiary Guarantors" and, together with
the Parent Guarantor, the "Guarantors"), and COMPUTERSHARE TRUST COMPANY OF
CANADA, a trust company duly existing under the laws of Canada (the "Trustee").

        WHEREAS the Issuer, the Guarantors, and the Trustee have heretofore
executed and delivered the Original Indenture to provide for the issuance from
time to time of Securities (as defined in the Original Indenture) of the Issuer,
to be issued in one or more Series;

        AND WHEREAS Sections 2.01, 2.02 and 9.01 of the Original Indenture
provide, among other things, that the Issuer and the Trustee may enter into
indentures supplemental to the Original Indenture for, among other things, the
purpose of establishing the designation, form, terms and conditions of
Securities of any Series as permitted by Sections 2.01, 2.02 and 9.01 of the
Original Indenture;

        AND WHEREAS the Issuer: (i) desires the issuance of a Series of
Securities to be designated as hereinafter provided; and (ii) has requested the
Trustee to enter into this First Supplemental Indenture for the purpose of
establishing the designation, form, terms and conditions of the Securities of
one Tranche of such Series to be issued in Canadian Dollar denominations;

        AND WHEREAS the Issuer, under the laws relating thereto, is duly
authorized to create and issue $500,000,000 aggregate principal amount of 3.95%
Series A Notes due October 6, 2017 (the "Series A Notes");

        AND WHEREAS the Parent Guarantor and the Subsidiary Guarantors will
guarantee the Series A Notes being issued pursuant to this First Supplemental
Indenture;

        AND WHEREAS all action on the part of the Issuer necessary to authorize
the issuance of the Series A Notes under the Original Indenture and under this
First Supplemental Indenture (the Original Indenture, as supplemented by this
First Supplemental Indenture, being hereinafter called the "Indenture") has been
duly taken.

        AND WHEREAS the foregoing recitals are made as representations and
statements of fact by the Issuer and the Guarantors and not by the Trustee.

        NOW, THEREFORE, THIS FIRST SUPPLEMENTAL INDENTURE WITNESSETH:

        That, in order to establish the designation, form, terms and conditions
of, and to authorize the authentication and delivery of, the Series A Notes, and
in consideration of the acceptance of the Series A Notes by the Holders thereof
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:


ARTICLE I
Definitions


        (a)   Capitalized terms used herein and not otherwise defined herein or
in the Appendix shall have the respective meanings ascribed thereto in the
Original Indenture.

        (b)   The rules of interpretation set forth in the Original Indenture
shall be applied hereto as if set forth in full herein.

--------------------------------------------------------------------------------



        (c)   For all purposes of this First Supplemental Indenture, except as
otherwise expressly provided or unless the context otherwise requires, the
following terms shall have the following respective meanings (such meanings
shall apply equally to both the singular and plural forms of the respective
terms):

        "Appendix" has the meaning set forth in Section 2.03(b) hereof.

        "Additional Amounts" has the meaning set forth in Section 2.09(a)
hereof.

        "Additional Securities" means 3.95% Series A Notes due October 6, 2017,
denominated in Canadian Dollars and issued from time to time after the Issue
Date pursuant to Section 2.04 hereof and under the terms of the Indenture (other
than pursuant to Sections 2.07, 2.08, 2.10 or 3.06 of the Original Indenture).

        "CDS" has the meaning set forth in Section 2.07 hereof.

        "Canada Yield Price" means a price equal to the price which, if the
Series A Notes being redeemed were to be issued at such price on the date of
redemption, would provide a yield thereon from the date of redemption to their
Maturity Date equal to the Government of Canada Yield plus 40 basis points,
calculated on the Business Day preceding the date of redemption of the Series A
Notes.

        "Code" means the Internal Revenue Code of 1986, as amended.

        "Excluded Taxes" has the meaning set forth in Section 2.09(b) hereof.

        "Government of Canada Yield" means the effective yield from the date
fixed for redemption to October 6, 2017, assuming semi-annual compounding, which
a non-callable Government of Canada bond, trading at par, would carry if issued
in Canadian Dollars in Canada on the date fixed for redemption with a maturity
date of October 6, 2017. The Government of Canada Yield shall be calculated as
the arithmetic average of the yields to maturity quoted by two Canadian
investment dealers selected by the Issuer and acceptable to the Trustee.

        "Indemnified Taxes" means any present or future tax, duty, levy, impost,
assessment or other governmental charge (including penalties, interest and other
liabilities related thereto) imposed or levied by or on behalf of the Government
of the United States or any political subdivision or any authority or agency
therein or thereof having power to tax.

        "Interest Payment Dates" has the meaning set forth in Section 2.05
hereof.

        "Record Dates" has the meaning set forth in Section 2.05 hereof.

        "Series A Notes" has the meaning set forth in the preamble hereof.

        "Tax Redemption Event" means a change (including an announced
prospective change) in or amendment to the laws (or any regulations or rulings
promulgated thereunder) of the United States or any political subdivision or
taxing authority thereof or therein or any change (including an announced
prospective change) in official position regarding the application or
interpretation of such laws, regulations or rulings (including a holding by a
court of competent jurisdiction), which change or amendment is announced or
becomes effective on or after the date hereof, and which, in the written opinion
of legal counsel of recognized standing to the Issuer, has resulted or will
result (assuming, in the case of any announced prospective change, that such
change will become effective as of the date specified in such announcement and
in the form announced) in the Issuer, the Parent or any Subsidiary Guarantor, as
the case may be, becoming obligated to pay, on the next succeeding date on which
principal, premium, if any, or interest is due, any Additional Amounts; provided
that, the Issuer, the Parent or such Subsidiary Guarantor (or its successor), as
the case may be, in its business judgment, determines that such obligation
cannot be avoided by the use of reasonable measures available to it (or its
successor).

        "Transfer Restricted Securities" has the meaning set forth in the
Appendix hereto.

--------------------------------------------------------------------------------



        "United States Alien" means any person who, for United States federal
income tax purposes, is a foreign corporation, a non-resident alien individual,
a non-resident fiduciary of a foreign estate or trust, or a foreign partnership,
one or more of the members of which is a foreign corporation, a non-resident
alien individual or a non-resident alien fiduciary of a foreign estate or trust
and has notified the Parent in writing of its status as such.


ARTICLE II
Designation and Terms of the Securities


        Section 2.01    Title and Aggregate Principal Amount.    There is hereby
created under this First Supplemental Indenture one Series of Securities
designated "Series A", which shall be issued under this First Supplemental
Indenture in an aggregate principal amount of Cdn.$500,000,000 Series A Notes
bearing an interest rate of 3.95% with a maturity date of October 6, 2017.

        Section 2.02    Execution.    The Series A Notes may forthwith be
executed by the Issuer and delivered to the Trustee for authentication and
delivery by the Trustee in accordance with the provisions of Section 2.03 of the
Original Indenture and Section 2.03(b) of this First Supplemental Indenture.

        Section 2.03    Other Terms and Form of the Securities.    (a) The
Series A Notes shall have and be subject to such other terms as provided in the
Indenture and shall be evidenced by one or more Global Securities in registered
form only and in the form of Exhibit A to the Appendix (as defined below).
Beneficial interests in a Global Security shall be represented through
book-entry accounts to be established and maintained by CDS for financial
institutions acting on behalf of beneficial owners as direct and indirect
participants in CDS.

        (b)   Provisions relating to the Series A Notes are set forth in the
Appendix attached hereto (the "Appendix") which is hereby incorporated in and
expressly made part of this First Supplemental Indenture. The Series A Notes and
the Trustee's certificate of authentication shall be substantially in the form
of Exhibit A to the Appendix. The Series A Notes may have notations, legends or
endorsements required by law, stock exchange rule, agreements to which the
Issuer is subject, if any, or usage (provided that any such notation, legend or
endorsement is in a form acceptable to the Issuer). Each Series A Note shall be
dated the date of its authentication. The terms of the Series A Notes set forth
in the Appendix and the Exhibit thereto are part of the terms of this First
Supplemental Indenture.

        Section 2.04    Further Issues, Single Tranche.    The Issuer shall be
entitled to issue Additional Securities under this First Supplemental Indenture
which shall have identical terms as the Series A Notes issued on the Issue Date,
other than with respect to the date of issuance and issue price, so as to form a
single Series of Securities with the other Series A Notes issued hereunder. The
Series A Notes issued on the Issue Date and any Additional Securities shall be
treated as a single Tranche for all purposes under the Indenture.

        With respect to any Additional Securities, the Issuer shall set forth in
a Board Resolution and an Officers' Certificate, a copy of each of which shall
be delivered to the Trustee, the following information:

(1)the aggregate principal amount of such Additional Securities to be
authenticated and delivered pursuant to the Indenture;

(2)the issue price, the issue date and the CUSIP number of such Additional
Securities; provided, however, that no Additional Securities may be issued at a
price that would cause such Additional Securities to have "original issue
discount" within the meaning of Section 1273 of the Code.

        Section 2.05    Interest and Principal.    The Series A Notes issued
under this First Supplemental Indenture will mature on October 6, 2017 and will
bear interest at the rate of 3.95% per annum. The Issuer will pay interest on
the Series A Notes, in arrears, in equal installments, on each April 6 and

--------------------------------------------------------------------------------




October 6 in each year (the "Interest Payment Dates"), beginning on April 6,
2011, to the holders of record as of the close of business on the immediately
preceding April 1 or October 1 (the "Record Dates"), respectively. Interest on
the Series A Notes shall accrue from the most recent date to which interest has
been paid or, if no interest has been paid, from the date of issuance. Unless
otherwise specifically provided in the terms of the Series A Notes, interest for
any period of less than 6 months shall be computed on the basis of a year of
365 days. Whenever interest is computed on a basis of a year (the "deemed year")
which contains fewer days than the actual number of days in the calendar year of
calculation, such rate of interest shall be expressed as a yearly rate for
purposes of the Interest Act (Canada) by multiplying such rate of interest by
the actual number of days in the calendar year of calculation and dividing it by
the number of days in the deemed year. Payments of the principal of and interest
on the Series A Notes shall be made in Canadian Dollars, and the Series A Notes
shall be denominated in Canadian Dollars.

        Section 2.06    Place of Payment.    The place of payment where the
Series A Notes may be presented or surrendered for payment, where the principal
of and interest and any other payments due on the Series A Notes are payable,
where the Series A Notes may be surrendered for registration of transfer or
exchange and where notices and demands (other than service of process) to and
upon the Issuer in respect of the Series A Notes and the Indenture may be served
shall be in Toronto, Canada, and the office or agency maintained by the Issuer
for such purpose shall be the Corporate Trust Office of the Trustee in Toronto.
At the option of the Issuer, payment of interest on the Series A Notes may be
made by cheque mailed to registered Holders in accordance with Section 2.13
(e) of the Original Indenture.

        Section 2.07    Depositary; Registrar.    The Issuer appoints CDS
Clearing and Depository Services Inc. ("CDS") to act as Depositary with respect
to the Global Securities. The Issuer appoints the Trustee to act as the
Registrar and the Paying Agent and designates the Trustee's Toronto office as
the office or agency referred to in Section 2.04 of the Original Indenture.

        Section 2.08    No Redemption by Holders.    The Series A Notes shall
not be redeemable at the option of any Holder thereof, upon the occurrence of
any particular circumstances or otherwise. The Series A Notes will not have the
benefit of any sinking fund.

        Section 2.09    Taxes.    (a) Any and all payments made by or on behalf
of the Issuer, the Parent or any of the Subsidiary Guarantors under or with
respect to any Series A Notes or the Guaranties to a United States Alien will be
made free and clear of, and without withholding or deduction for or on account
of, any Indemnified Taxes, unless the Issuer, the Parent or such Subsidiary
Guarantor, as the case may be, is required to withhold or deduct Indemnified
Taxes by law or by the interpretation or administration thereof. If the Issuer,
the Parent or such Subsidiary Guarantor is so required to withhold or deduct any
amount for or on account of Indemnified Taxes from any payment made under or
with respect to the Series A Notes or the Guaranties, the Issuer, the Parent or
such Subsidiary Guarantor, as the case may be, shall pay to each Holder of such
Series A Notes, as additional interest, such additional amounts (the "Additional
Amounts") as may be necessary so that the net amount received by each such
Holder after such withholding or deduction (and after deducting any Indemnified
Taxes on such Additional Amounts) will not be less than the amount such Holder
would have received if such Indemnified Taxes had not been withheld or deducted,
except as provided in Section 2.09(b) of this First Supplemental Indenture.

        (b)   No Additional Amounts will be payable with respect to the
following (each, and "Excluded Tax"):

          (i)  a payment made to a Holder in respect of the beneficial owner
thereof for or on account of:

        A.    any such tax, assessment or other governmental charge which would
not have been so imposed but for the existence of any present or former
connection between such Holder (or between a fiduciary, settlor, beneficiary,
member or shareholder of such Holder, if such Holder is an estate, a trust, a
partnership or a corporation) and the United States, including,

--------------------------------------------------------------------------------



without limitation, such Holder (or such fiduciary, settlor, beneficiary, member
or shareholder) being or having been a citizen or resident thereof or being or
having been engaged in a trade or business or present therein, or having or
having had a permanent establishment therein;

        B.    any tax, assessment or other governmental charge imposed by reason
of such Holder's past or present status for United States federal income tax
purposes as a personal holding company or foreign personal holding company or
controlled foreign corporation or passive foreign investment company or as a
corporation which accumulates earnings to avoid United States federal income tax
or as a private foundation or other tax-exempt organization;

        C.    any tax, assessment or other governmental charge which would not
have been so imposed but for the presentation by the Holder of any Series A
Notes for payment on a date more than 60 days after the date on which such
payment became due and payable or the date on which payment thereof is duly
provided for, whichever occurs later;

        D.    any tax, assessment or other governmental charge imposed by reason
of such Holder's past or present status as the actual or constructive owner of
10 per cent or more of the total combined voting power of all classes of stock
entitled to vote of the Issuer or Parent;

        E.    any tax, assessment or other governmental charge which would not
have been imposed but for the failure to comply with certification, information
or other reporting requirements concerning the nationality, residence or
identity of the Holder or beneficial owner of such Series A Note if such
compliance is required by statute or by regulation of the United States or of
any political subdivision or taxing authority thereof or therein as a
precondition to relief or exemption from such tax, assessment or other
governmental charge;

        F.     any tax, assessment or other governmental charge imposed on a
Holder that is a "United States Person" as defined in section 7701(a)(30) of the
Code;

        G.    any tax, assessment or other governmental charge which is payable
otherwise than by withholding from payments on or in respect of any Series A
Note; or

        H.    any combination of the foregoing items; and

         (ii)  any inheritance, estate, gift, sales, excise, transfer, personal
property or similar tax, assessment or governmental charge.

        (c)   In the event that the Issuer, the Parent or such Subsidiary
Guarantor is so required to withhold or deduct any amount for or on account of
Indemnified Taxes from any payment made under or with respect to the Series A
Notes, the Issuer, the Parent or such Subsidiary Guarantor, as the case may be,
shall make such withholding or deduction and remit the full amount deducted or
withheld to the relevant authority in accordance with applicable law.

        (d)   The Issuer, the Parent or any Subsidiary Guarantors, as the case
may be, shall furnish to the Holders of the Series A Notes, within 60 days after
the date the payment of such Indemnified Taxes is due pursuant to applicable
law, certified copies of tax receipts or other documents evidencing such payment
by the Issuer, the Parent or such Subsidiary Guarantor, as the case may be.

        (e)   The Issuer, the Parent and each Subsidiary Guarantor shall
indemnify and hold harmless each Holder from and against, and upon written
request reimburse each such Holder for the amount (excluding any Excluded Taxes
or amounts with respect to which Additional Amounts have previously been paid by
the Issuer, the Parent or any of the Subsidiary Guarantors) of:

          (i)  any Indemnified Taxes levied or imposed and paid by such Holder
as a result of payments made under or with respect to the Series A Notes or the
Guaranties;

         (ii)  any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto; and

        (iii)  any Indemnified Taxes imposed and paid by such Holder with
respect to any reimbursement under sub-clause (i) or (ii) above.

        (f)    The Issuer shall pay any present or future stamp, court,
documentary or other similar taxes, charges or levies that arise from the
execution, delivery or registration of or enforcement of rights under, the
Indenture or any related document.

--------------------------------------------------------------------------------






ARTICLE III
Redemption of the Securities


        Section 3.01    Optional Redemption.    The Series A Notes will be
redeemable as a whole at any time or in part from time to time, at the option of
the Issuer, at a redemption price equal to the greater of: (i) 100% of the
principal amount of such Series A Notes then outstanding; or (ii) the Canada
Yield Price; plus, in either case, accrued and unpaid interest on the principal
amount being redeemed to the redemption date. Notwithstanding the foregoing,
installments of interest on Series A Notes that are due and payable on Interest
Payment Dates falling on or prior to a redemption date will be payable on the
Interest Payment Date to the Holders as of the close of business on the relevant
Record Date. Notice of any redemption will be mailed by first class mail,
postage prepaid, at least 30 days but no more than 60 days before the redemption
date to each Holder of the Series A Notes to be redeemed. Unless the Issuer
defaults in payment of the redemption price and accrued and unpaid interest, on
and after the redemption date, interest will cease to accrue on the Series A
Notes or portions thereof called for redemption. If fewer than all of the
Series A Notes are to be redeemed, the Trustee shall select, not more than
60 days prior to the redemption date, the particular Series A Notes or portions
thereof for redemption from the outstanding Series A Notes not previously called
by such method as the Trustee deems fair and appropriate.

        Section 3.02    Tax Redemption Event.    Upon the occurrence of a Tax
Redemption Event, the Issuer may redeem the Series A Notes at any time, in whole
but not in part, at a redemption price equal to the principal amount of the
outstanding Series A Notes, plus accrued and unpaid interest on the principal
amount of the Series A Notes being redeemed to, but excluding, the redemption
date, by delivering to the Trustee at least 30 days, but not more than 60 days,
prior to the date fixed for such redemption, a certificate, signed by an
authorized Officer, stating that the Issuer is entitled to redeem such Series A
Notes pursuant to this Section 3.02 and specifying the date fixed for such
redemption.


ARTICLE IV
Guaranties


        Section 4.01    Parent Guaranty.    The Series A Notes shall be
guaranteed by the Parent. The Parent hereby confirms its Guaranty of the
Series A Notes and confirms the applicability of the provisions of the Original
Indenture to the Parent with respect to the Series A Notes.

        Section 4.02    Subsidiary Guaranties.    The Series A Notes shall be
guaranteed by the following Subsidiaries (which are hereby designated
"Subsidiary Guarantors" under the Indenture with respect to these Series A
Notes): Coors Brewing Company, Molson Canada 2005, CBC Holdco, Inc., Coors
International Holdco ULC, Molson Coors CalIco ULC, Molson Coors International
General ULC, Molson Coors Capital Finance ULC, and any other Subsidiary of the
Parent that executes and delivers to the Trustee a Guaranty Agreement pursuant
to the terms of Section 4.06 of the Original Indenture, but excluding any
Subsidiary (including any Subsidiary referred to above in this Section) that has
been released from its obligations under the Indenture in accordance with
Section 10.06 of the Original Indenture. Each of the Subsidiary Guarantors
hereby confirms its Guaranty of the Series A Notes and confirms the
applicability of the provisions of the Original Indenture to such Subsidiary
Guarantor with respect to the Series A Notes.


ARTICLE V
Miscellaneous


        Section 5.01    Ratification of Original Indenture: Supplemental
Indentures Part of Original Indenture.    Except as expressly amended or
supplemented hereby, the Original Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This First Supplemental Indenture shall form a part of
the Original Indenture for all purposes, and every Holder of any Series A Notes
heretofore or hereafter authenticated and delivered pursuant hereto shall be
bound hereby. Except only insofar as the Original Indenture may be inconsistent
with the express provisions of this First Supplemental Indenture, in which case
the terms of this First

--------------------------------------------------------------------------------



Supplemental Indenture shall govern and supersede those contained in the
Original Indenture, this First Supplemental Indenture shall henceforth have
effect so far as practicable as if all the provisions of the Original Indenture
and this First Supplemental Indenture were contained in one instrument.

        Section 5.02    Concerning the Trustee.    The recitals contained herein
and in the Series A Notes, except with respect to the Trustee's certificates of
authentication, shall be taken as the statements of the Issuer, and the Trustee
assumes no responsibility for the correctness of the same. The Trustee makes no
representations as to the validity or sufficiency of this First Supplemental
Indenture or of the Series A Notes.

        Section 5.03    Counterparts.    This First Supplemental Indenture may
be executed in any number of counterparts, each of which when so executed shall
be deemed to be an original, but all such counterparts shall together constitute
one and the same instrument.

        Section 5.04    Judgment Currency.    If, for the purpose of obtaining
judgment in, or enforcing the judgment of, any court, it becomes necessary to
convert a sum due under the Indenture or the Guaranties into Canadian Dollars,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be the rate at which in accordance with
normal banking procedures TD Canada Trust or another nationally recognized bank
in Canada could purchase such other currency with Canadian Dollars in the City
of Toronto on the Business Day preceding that day on which final judgment is
given. The obligations of the Issuer, the Parent and the Subsidiary Guarantors
in respect of any sum due from them to any Holders of Series A Notes shall,
notwithstanding any judgment in currency other than Canadian Dollars, not be
discharged until the first Business Day, following receipt by such Holders of
Series A Notes of any sum adjudged to be so due in such other currency, on which
(and only to the extent that) such Holders of Series A Notes may in accordance
with normal banking procedures purchase such other currency with Canadian
Dollars.

        The Issuer and each Guarantor hereby agree to indemnify the Series A
Note Holders against any loss incurred by any of them as a result of any
judgment or order being given or made for any sum due under the Indenture or the
Guaranties being expressed and paid in the judgment currency and as a result of
any variation as between (i) the rate of exchange at which the Canadian Dollar
amount is converted into the judgment currency for the purpose of such judgment
or order and (ii) the spot rate of exchange in the City of Toronto at which the
Issuer or such Guarantor on the date of payment of judgment or order is able to
purchase Canadian Dollars with the amount of the judgment currency actually paid
by the Issuer or such Guarantor. The foregoing indemnity shall continue in full
force and effect notwithstanding any such judgment or order as aforesaid. The
term "spot rate of exchange" shall include any premiums and costs of exchange
payable in connection with the purchase of, or conversion into, Canadian
Dollars.

        Section 5.05    Successors and Assigns.    All covenants and agreements
in this First Supplemental Indenture by the Issuer and each Guarantor shall bind
its successors and assigns, whether so expressed or not.

(signature pages follow)

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have caused this Indenture to be duly
executed as of the date first written above.

    MOLSON COORS INTERNATIONAL LP
 
 
By:
 
/s/ SAMUEL D. WALKER


--------------------------------------------------------------------------------

Samuel D. Walker
Vice President and Secretary
GUARANTORS:
 
 
 
      MOLSON COORS BREWING COMPANY
 
 
By:
 
/s/ SAMUEL D. WALKER


--------------------------------------------------------------------------------

Samuel D. Walker
Chief Legal Officer and Secretary

 
 
COORS BREWING COMPANY
 
 
By:
 
/s/ SAMUEL D. WALKER


--------------------------------------------------------------------------------

Samuel D. Walker
Chief Legal Officer and Secretary

 
 
MOLSON CANADA 2005
 
 
By:
 
/s/ JAY WELLS


--------------------------------------------------------------------------------

Earl Wells
Chief Financial Officer

 
 
By:
 
         

--------------------------------------------------------------------------------

 
 
 
CBC HOLDCO, INC.
 
 
By:
 
/s/ SAMUEL D. WALKER


--------------------------------------------------------------------------------

Samuel D. Walker
Chief Legal Officer and Secretary


--------------------------------------------------------------------------------




 
 
COORS INTERNATIONAL HOLDCO ULC
 
 
By:
 
/s/ JAY WELLS


--------------------------------------------------------------------------------

Earl Wells
Chief Financial Officer
 
 
MOLSON COORS CALLCO ULC
 
 
By:
 
/s/ JAY WELLS


--------------------------------------------------------------------------------

Earl Wells
Chief Financial Officer

 
 
MOLSON COORS INTERNATIONAL GENERAL ULC
 
 
By:
 
/s/ JAY WELLS


--------------------------------------------------------------------------------

Earl Wells
Chief Financial Officer

 
 
MOLSON COORS CAPITAL FINANCE ULC
 
 
By:
 
/s/ JAY WELLS


--------------------------------------------------------------------------------

Earl Wells
Vice President

TRUSTEE:
 
 
 
      COMPUTERSHARE TRUST COMPANY OF CANADA
 
 
By:
 
/s/ PATRICIA WAKELIN


--------------------------------------------------------------------------------

Patricia Wakelin
Corporate Trust Officer

 
 
By:
 
/s/ KEMI ATAWO


--------------------------------------------------------------------------------

Kemi Atawo
Corporate Trust Officer


--------------------------------------------------------------------------------



APPENDIX
PROVISIONS RELATING TO THE SERIES A NOTES

        1.1   Definitions

        For the purposes of this Appendix the following terms shall have the
meanings indicated below:

        "Canadian Securities Law" means the applicable securities laws of each
province of Canada and the respective regulations, rules, rulings and orders
made thereunder and the applicable written policy statements issued by each
securities commission or other regulatory authority of each province of Canada,
as the same may be modified by discretionary relief therefrom granted by such
securities commission or regulatory authority.

        "Definitive Security" means a certificated Series A Note bearing the
restricted securities legends set forth in this Appendix.

        "Depositary" means CDS Clearing and Depository Services Inc., its
nominees and their respective successors.

        "Initial Purchasers" means: (1) with respect to the Series A Notes
issued on the Issue Date, Merrill Lynch Canada Inc., TD Securities Inc.,
BMO Nesbitt Burns Inc. and Deutsche Bank Securities Limited; and (2) with
respect to each issuance of Additional Securities, the Persons purchasing such
Additional Securities under the related Purchase Agreement.

        "Purchase Agreement" means: (1) with respect to the Series A Notes
issued on the Issue Date, the Purchase Agreement dated September 30,2010, among,
inter alia, the Issuer, the Guarantors and the Initial Purchasers; and (2) with
respect to each issuance of Additional Securities, the purchase agreement or
underwriting agreement among the Issuer and the Persons purchasing such
Additional Securities.

        "Securities Custodian" means the custodian with respect to a Global
Security (as appointed by the Depositary), or any successor Person thereto and
shall be the Trustee.

        "Transfer Restricted Securities" means Securities that bear or are
required to bear the legends set forth in Section 2.3(d).

        1.2   Other Definitions

Term:
  Defined in Section:  

"Agent Members"

    2.1 (b)

"Regulation S"

    2.1 (a)

"Restricted Global Security"

    2.1 (a)

--------------------------------------------------------------------------------



2.     THE SERIES A NOTES

        2.1 (a)    Form and Dating.    The Series A Notes will be offered and
sold by the Issuer, from time to time, pursuant to one or more Purchase
Agreements. The Series A Notes will be resold only in reliance on exemptions
from the prospectus requirements of applicable Canadian Securities Laws and in
reliance on Regulation S under the United States Securities Act of 1933, as
amended. ("Regulation S"), in each case, subject to the restrictions on transfer
set forth herein. Series A Notes resold as set out above shall be issued in the
form of one or more permanent Global Securities in definitive, fully registered
form and with the global securities and restricted securities legends set forth
in Exhibit A (collectively, the "Restricted Global Security"), which shall be
deposited on behalf of the purchasers of the Series A Notes represented thereby
with the Securities Custodian, and registered in the name of the Depositary or a
nominee of the Depositary, duly executed by the Issuer and authenticated by the
Trustee as provided in the Indenture.

        (b)    Book-Entry Provisions.    This Section 2.1(b) shall apply only to
a Global Security deposited with or on behalf of the Depositary.

        The Issuer shall execute and the Trustee shall, in accordance with this
Section 2.1(b), authenticate and deliver one or more Global Securities that
(a) shall be registered in the name of the Depositary for such Global Security
or Global Securities or the nominee of such Depositary and (b) shall be
delivered by the Trustee to such Depositary or pursuant to such Depositary's
instructions or held by the Trustee as custodian for the Depositary.

        Members of, or participants in, the Depositary ("Agent Members") shall
have no rights under this Indenture with respect to any Global Security held on
their behalf by the Depositary or by the Trustee as the custodian of the
Depositary or under such Global Security, and the Issuer, the Trustee and any
agent of the Issuer or the Trustee shall be entitled to treat the Depositary as
the absolute owner of such Global Security for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Trustee or any agent of the Issuer or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by the Depositary
or impair, as between the Depositary and its Agent Members, the operation of
customary practices of such Depositary governing the exercise of the rights of a
holder of a beneficial interest in any Global Security.

        (c)    Certificated Series A Notes.    Except as provided in this
Section 2.1 or Section 2.3 or 2.4, owners of beneficial interests in Restricted
Global Securities shall not be entitled to receive physical delivery of
certificated Series A Notes.

        2.2    Authentication    

        The Trustee shall authenticate and deliver: (1) on the Issue Date, an
aggregate principal amount of Cdn. $500,000,000 3.95% Series A Notes due
October 6, 2017; and (2) any Additional Securities for an original issue on the
date and in an aggregate principal amount specified in writing by the Issuer
pursuant to Section 2.02 of the Original Indenture and Section 2.04 of this
First Supplemental Indenture in each case upon a written order of the Issuer
signed by an Officer. Such order shall specify the amount of the Series A Notes
to be authenticated and the date on which any original issue of Series A Notes
is to be authenticated.

        2.3    Transfer and Exchange    

        (a)    Transfer and Exchange of Definitive Securities.    When
Definitive Securities are presented to the Registrar or a co-registrar with a
request by the Holder thereof:

        (x)   to register the transfer of such Definitive Securities; or

        (y)   to exchange such Definitive Securities for an equal principal
amount of Definitive Securities of other authorized denominations,

--------------------------------------------------------------------------------



the Registrar or co-registrar shall register the transfer or make the exchange
as requested if its reasonable requirements for such transaction are met;
provided, however, that the Definitive Securities surrendered for transfer or
exchange:

        (i)    shall be duly endorsed or accompanied by a written instrument of
transfer in a form reasonably satisfactory to the Issuer and the Registrar or
co-registrar, duly executed by the Holder thereof or its attorney duly
authorized in writing; and

        (ii)   if such Definitive Securities are required to bear a restricted
securities legend, are being transferred or exchanged pursuant to Section 2.3(b)
or pursuant to clause (A) or (B) below, and are accompanied by the following
additional information and documents, as applicable:

        (A)  if such Definitive Securities are being delivered to the Registrar
by a Holder for registration in the name of such Holder, without transfer, by a
certification from such Holder to that effect; or

        (B)  if such Definitive Securities are being transferred to the Issuer,
by a certification to that effect.

        (b)    Restrictions on Transfer of a Definitive Securitv for a
Beneficial Interest in a Global Security.    A Definitive Security may not be
exchanged for a beneficial interest in a Global Security except upon
satisfaction of the requirements set forth below. Upon receipt by the Trustee of
a Definitive Security, duly endorsed or accompanied by appropriate instruments
of transfer, in form satisfactory to the Trustee, together with written
instructions directing the Trustee to make, or to direct the Securities
Custodian to make, an adjustment on its books and records with respect to such
Global Security, such instructions to contain information regarding the
Depositary account to be credited with such increase, then the Trustee shall
cancel such Definitive Security and cause, or direct the Securities Custodian to
cause, in accordance with the standing instructions and procedures existing
between the Depositary and the Securities Custodian, the aggregate principal
amount of Series A Notes represented by the Global Security to be increased by
the aggregate principal amount of the Definitive Security to be exchanged and
shall credit or cause to be credited to the account of the Person specified in
such instructions a beneficial interest in the Global Security equal to the
principal amount of the Definitive Security so canceled. If no Global Securities
are then outstanding, the Issuer shall issue and the Trustee shall authenticate,
upon written order of the Issuer in the form of an Officers' Certificate, a new
Global Security in the appropriate principal amount.

        (c)    Transfer and Exchange of Global Securities.    

        (i)    The transfer and exchange of Global Securities or beneficial
interests therein shall be effected through the Depositary, in accordance with
this Indenture (including applicable restrictions on transfer set forth herein,
if any) and the procedures of the Depositary therefor. A transferor of a
beneficial interest in a Global Security shall deliver to the Registrar a
written order given in accordance with the Depositary's procedures containing
information regarding the participant account of the Depositary to be credited
with a beneficial interest in the Global Security. The Registrar shall, in
accordance with such instructions, instruct the Depositary to credit to the
account of the Person specified in such instructions a beneficial interest in
the Global Security and to debit the account of the Person making the transfer
the beneficial interest in the Global Security being transferred.

        (ii)   If the proposed transfer is a transfer of a beneficial interest
in one Global Security to a beneficial interest in another Global Security, the
Registrar shall reflect on its books and records the date and an increase in the
principal amount of the Global Security to which such interest is being
transferred in an amount equal to the principal amount of the interest to be so
transferred, and the Registrar shall reflect on its books and records the date
and a corresponding decrease in the principal amount of the Global Security from
which such interest is being transferred.

--------------------------------------------------------------------------------



        (iii)  Notwithstanding any other provisions of this Appendix (other than
the provisions set forth in Section 2.4), a Global Security may not be
transferred as a whole except by the Depositary to a nominee of the Depositary
or by a nominee of the Depositary to the Depositary or another nominee of the
Depositary or by the Depositary or any such nominee to a successor Depositary or
a nominee of such successor Depositary.

        (iv)  In the event that a Global Security is exchanged for Definitive
Securities pursuant to Section 2.4 of this Appendix, such Securities may be
exchanged only in accordance with such procedures as are substantially
consistent with the provisions of this Section 2.3 and such other procedures as
may from time to time be adopted by the Issuer.

        (d)    Legends.    

        (i)    Except as permitted by the following paragraph (ii), each
Series A Note certificate evidencing the Restricted Global Securities (and all
Securities issued in exchange therefor or in substitution thereof) shall bear
legends in substantially the following form:

Regulation S Legend

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933 (THE "SECURITIES ACT"), AND
THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF
THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS SECURITY MAY BE RELYING
ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT.

Private Placement Legend

UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE SECURITIES
REPRESENTED HEREBY SHALL NOT BE TRADED ON OR BEFORE THE DATE THAT IS FOUR 4
MONTHS AND A DAY AFTER THE LATER OF (I) [INSERT THE DISTRIBUTION DATE] AND
(II) THE DATE THE COMPANY BECAME A REPORTING ISSUER IN ANY CANADIAN PROVINCE OR
TERRITORY.

        (ii)   Upon a sale or transfer after the date that is four months and a
day after the later of: (i) the initial distribution date of a Series A Note;
and (ii) the date on which the Issuer became a reporting issuer in any Canadian
province or territory, all requirements that such Series A Note bear the Private
Placement Legend set forth in Exhibit A hereto shall cease to apply; provided
however, that the requirements requiring any Series A Note be issued in global
form shall continue to apply.

        (e)    Cancellation or Adjustment of Global Security.    At such time as
all beneficial interests in a Global Security have either been exchanged for
certificated Series A Notes, redeemed, purchased or canceled, such Global
Security shall be canceled by the Trustee. At any time prior to such
cancellation, if any beneficial interest in a Global Security is exchanged for
certificated Series A Notes, redeemed, purchased or canceled, the principal
amount of Securities represented by such Global Security shall be reduced and an
adjustment shall be made on the books and records of the Trustee with respect to
such Global Security, by the Trustee, to reflect such reduction.

        (f)    Obligations with Respect to Transfers and Exchanges of Series A
Notes.    

        (i)    To permit registrations of transfers and exchanges, the Issuer
shall execute and the Trustee shall authenticate certificated Series A Notes and
Global Securities at the Registrar's or co-registrar's request.

        (ii)   No service charge shall be made for any registration of transfer
or exchange, but the Issuer may require payment of a sum sufficient to cover any
transfer tax, assessments, or similar governmental charge payable in connection
therewith (other than any such transfer

--------------------------------------------------------------------------------






taxes, assessments or similar governmental charge payable upon exchange or
transfer pursuant to Sections 3.06 and 9.04 of the Original Indenture).

        (iii)  The Registrar or co-registrar shall not be required to register
the transfer of or exchange of any Series A Note for a period beginning 15 days
before the mailing of a notice of an offer to repurchase or redeem Series A
Notes.

        (iv)  Prior to the due presentation for registration of transfer of any
Series A Note, the Issuer, the Trustee, the Paying Agent, the Registrar or any
co-registrar may deem and treat the person in whose name a Security is
registered as the absolute owner of such Security for the purpose of receiving
payment of principal of and interest on such Security and for all other purposes
whatsoever, whether or not such Series A Note is overdue, and none of the
Issuer, the Trustee, the Paying Agent, the Registrar or any coregistrar shall be
affected by notice to the contrary.

        (v)   All Series A Notes issued upon any transfer or exchange pursuant
to the terms of this Indenture shall evidence the same continuing debt and shall
be entitled to the same benefits under this Indenture as the Series A Notes
surrendered upon such transfer or exchange.

        (g)    No Obligation of the Trustee.    

        (i)    The Trustee shall have no responsibility or obligation to any
beneficial owner of a Global Security, a member of, or a participant in, the
Depositary or other Person with respect to the accuracy of the records of the
Depositary or its nominee or of any participant or member thereof, with respect
to any ownership interest in the Series A Notes or with respect to the delivery
to any participant, member, beneficial owner or other Person (other than the
Depositary) of any notice (including any notice of redemption) or the payment of
any amount, under or with respect to such Series A Notes. All notices and
communications to be given to the Holders and all payments to be made to Holders
under the Series A Notes shall be given or made only to or upon the order of the
registered Holders (which shall be the Depositary or its nominee in the case of
a Global Security). The rights of beneficial owners in any Global Security shall
be exercised only through the Depositary subject to the applicable rules and
procedures of the Depositary.

        (ii)   The Trustee may rely and shall be fully protected in relying upon
information furnished by the Depositary with respect to its members,
participants and any beneficial owners. The Trustee shall have no obligation or
duty to monitor, determine or inquire as to compliance with any restrictions on
transfer imposed under this Indenture or under applicable law with respect to
any transfer of any interest in any Series A Note (including any transfers
between or among Depositary participants, members or beneficial owners in any
Global Security) other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by, the terms of this Indenture, and to examine the same to
determine substantial compliance as to form with the express requirements
hereof.

        2.4    Certificated Series A Notes    

        (a)   A Restricted Global Security deposited with the Depositary or with
the Trustee as custodian for the Depositary pursuant to Section 2.1 shall be
transferred to the beneficial owners thereof in the form of certificated
Series A Notes in an aggregate principal amount equal to the principal amount of
such Global Security, in exchange for such Global Security, only if such
transfer complies with Section 2.3 and (i) the Depositary notifies the Issuer
that it is unwilling or unable to continue as Depositary for such Restricted
Global Security or if at any time such Depositary ceases to be a "recognized
clearing agency" under applicable laws and a successor depositary is not
appointed by the Issuer within 90 days of such notice, or (ii) an Event of
Default has occurred and is continuing or (iii) the Issuer, in its sole
discretion, notifies the Trustee in writing that it elects to cause the issuance
of certificated Series A Notes under this Indenture.

--------------------------------------------------------------------------------



        (b)   Any Restricted Global Security that is transferable to the
beneficial owners thereof pursuant to this Section shall be surrendered by the
Depositary to the Trustee located at its Corporate Trust Office in the City of
Toronto, to be so transferred, in whole or from time to time in part, without
charge, and the Trustee shall authenticate and deliver, upon such transfer of
each portion of such Restricted Global Security, an equal aggregate principal
amount of certificated Series A Notes of authorized denominations. Any portion
of a Restricted Global Security transferred pursuant to this Section shall be
executed, authenticated and delivered only in denominations of Cdn.$1,000
principal amount and any integral multiple thereof and registered in such names
as the Depositary shall direct. Any certificated Series A Note delivered in
exchange for an interest in the Global Security shall, except as otherwise
provided by Section 2.3(d), bear the restricted securities legends set forth in
Exhibit A hereto.

        (c)   Subject to the provisions of Section 2.4(b), the registered Holder
of a Global Security shall be entitled to grant proxies and otherwise authorize
any Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Series A Notes.

        In the event of the occurrence of either of the events specified in
Section 2.4(a), the Issuer shall promptly make available to the Trustee a
reasonable supply of certificated Series A Notes in definitive, fully registered
form without interest coupons.

--------------------------------------------------------------------------------






EXHIBIT A
to
APPENDIX



[FORM OF FACE OF SERIES A NOTE]

[Global Securities Legend]


        THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
AND IS REGISTERED IN THE NAME OF A DEPOSITORY OR A NOMINEE THEREOF.

        UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
CDS CLEARING AND DEPOSITORY SERVICES INC. ("CDS") TO MOLSON COORS
INTERNATIONAL LP (THE "ISSUER") OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IN RESPECT THEREOF IS REGISTERED
IN THE NAME OF CDS & CO., OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF CDS (AND ANY PAYMENT IS MADE TO CDS & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF CDS), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL SINCE THE REGISTERED HOLDER HEREOF, CDS & CO., HAS A PROPERTY INTEREST
IN THE SECURITIES REPRESENTED BY THIS CERTIFICATE HEREIN AND IT IS A VIOLATION
OF ITS RIGHTS FOR ANOTHER PERSON TO HOLD, TRANSFER OR DEAL WITH THIS
CERTIFICATE.


[Regulation S Legend]


        THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALL Y ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT
OF 1933 (THE "SECURITIES ACT"), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM. EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE
SELLER OF THIS SECURITY MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT.


[Private Placement Legend]


        UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE SECURITIES
REPRESENTED HEREBY SHALL NOT BE TRADED ON OR BEFORE THE DATE THAT IS FOUR 4
MONTHS AND A DAY AFTER THE LATER OF (I) [INSERT THE DISTRIBUTION DATE] AND
(II) THE DATE THE ISSUER BECAME A REPORTING ISSUER IN ANY CANADIAN PROVINCE OR
TERRITORY.

--------------------------------------------------------------------------------



CUSIP No. U60901AAO   ISIN No. CA U60901AA01
No. R-001
 
Cdn.$ $500,000,000


3.95% Series A Notes due October 6, 2017


        Molson Coors International LP, a Delaware limited partnership promises
to pay to CDS & CO., or registered assigns, the principal sum of up to
Cdn.$500,000,000 on October 6, 2017 as more particularly specified on the
Schedule of Increases or Decreases in Global Security, attached hereto.

        Interest Payment Dates: April 6 and October 6, commencing April 6, 2011.

        Record Dates: April 1 and October 1.

        Additional provisions of this Security are set forth below.

        Additional provisions of this Security are set forth on the attached
"Terms of Notes".

Dated: October 6, 2010   MOLSON COORS INTERNATIONAL LP, by
its General Partner, Molson Coors International
General ULC
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:


TRUSTEE'S CERTIFICATE OF AUTHENTICATION


        COMPUTERSHARE TRUST COMPANY OF CANADA, as Trustee, certifies that this
is one of the Securities referred to in the Indenture.

Date of Certification: October 6, 2010    
COMPUTERSHARE TRUST COMPANY
OF CANADA
 
 
By:
 
 
 
     

--------------------------------------------------------------------------------

Authorized Signatory    

--------------------------------------------------------------------------------






TERMS OF NOTES
3.95% Series A Note due October 6, 2017


1.    Interest    

        Molson Coors International LP, a Delaware limited partnership (together
with its successors and assigns under the Indenture hereinafter referred to,
being herein called the "Issuer"), promises to pay interest on the principal
amount of this Series A Note at the rate per annum shown above. The Issuer will
pay interest, in arrears, in equal semi-annual payments on April 6 and October 6
of each year, commencing April 6, 2011. Interest on the Series A Notes will
accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from the date of issuance of such Series A Notes. The
Issuer will pay interest on overdue principal at the above rate and will pay
interest on overdue installments of interest at such rate to the extent lawful.
Unless otherwise specifically provided in these terms of the Series A Notes,
interest for any period of less than 6 months shall be computed on the basis of
a year of 365 days. Whenever interest is computed on a basis of a year (the
"deemed year") which contains fewer days than the actual number of days in the
calendar year of calculation, such rate of interest shall be expressed as a
yearly rate for purposes of the Interest Act (Canada) by multiplying such rate
of interest by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year. Payments of the principal
of and interest on the Series A Notes shall be made in Canadian Dollars, and the
Series A Notes are denominated in Canadian Dollars.

2.    Method of Payment    

        The Issuer will pay interest on the Series A Notes (except defaulted
interest) to the Persons who are registered holders of Series A Notes at the
close of business on the April 1 or October 1 immediately preceding the Interest
Payment Date even if Series A Notes are canceled after the record date and on or
before the Interest Payment Date. Holders must surrender Series A Notes to a
Paying Agent to collect principal payments. The Issuer will pay principal and
interest in money of Canada that at the time of payment is legal tender for
payment of public and private debts. Payments in respect of the Series A Notes
represented by a Global Security (including principal, premium, if any, and
interest) will be made by wire transfer of immediately available funds to the
accounts specified by CDS Clearing and Depository Services Inc. The Issuer will
make all payments in respect of a certificated Series A Note (including
principal, premium, if any, and interest) by mailing a cheque to the registered
address of each Holder thereof; provided, however, that payments on a
certificated Series A Note will be made by wire transfer to a Canadian Dollar
account maintained by the payee with a bank in Canada if such Holder elects
payment by wire transfer by giving written notice to the Trustee (as defined
below) or the Paying Agent to such effect designating such account no later than
30 days immediately preceding the relevant due date for payment (or such other
date as the Trustee may accept in its discretion).

3.    Paying Agent and Registrar    

        Computershare Trust Company of Canada, a trust company established and
existing under the laws of Canada (the "Trustee"), will act as Paying Agent and
Registrar. The Issuer may appoint and change any Paying Agent, Registrar or
co-registrar without notice. The Issuer, the Parent or any of Parent's
Subsidiaries may act as Paying Agent, Registrar or coregistrar.

4.    Indenture    

        The Issuer issued the Series A Notes under an Indenture dated as of
October 6, 2010 (as supplemented by the First Supplemental Indenture dated as of
October 6, 2010 (the "First Supplemental Indenture") by and among the Issuer,
the Parent, the Subsidiary Guarantors and the Trustee. The terms of the Series A
Notes include those stated in the Indenture. Terms defined in the Indenture and
not defined herein have the meanings ascribed thereto in the Indenture. The
Series A Notes are subject to all such terms, and Holders of Series A Notes are
referred to the Indenture for a statement of those terms. To the extent the
terms of this Series A Note and those of the Indenture may conflict, the
Indenture shall control.

--------------------------------------------------------------------------------



        The Series A Notes are general unsecured obligations of the Issuer. The
Issuer shall be entitled to issue Additional Securities pursuant to Section 2.04
of the First Supplemental Indenture. The Series A Notes issued on the Issue Date
and any Additional Securities will be treated as a single Tranche for all
purposes under the Indenture. The Indenture contains covenants that limit the
ability of the Issuer and its subsidiaries to incur additional secured
indebtedness and to enter into sale and leaseback transactions. These covenants
are subject to important exceptions and qualifications.

5.    Optional Redemption    

        The Series A Notes will be redeemable as a whole at any time or in part
from time to time, at the option of the Issuer, at a redemption price equal to
the greater of: (i) 100% of the principal amount of such Series A Notes then
outstanding; or (ii) the Canada Yield Price; plus, in either case, accrued and
unpaid interest on the principal amount being redeemed to the redemption date.

        Upon the occurrence of a Tax Redemption Event, the Issuer may redeem the
Series A Notes at any time, in whole but not in part, at a redemption price
equal to the principal amount of the outstanding Series A Notes, plus accrued
and unpaid interest on the principal amount of the Series A Notes being redeemed
to, but excluding, the redemption date, by delivering to the Trustee at least
30 days, but not more than 60 days, prior to the date fixed for such redemption,
a certificate, signed by an authorized Officer, stating that the Issuer is
entitled to redeem such Series A Notes pursuant to the Indenture and specifying
the date fixed for such redemption.

6.    Notice of Redemption    

        Notice of redemption will be mailed at least 30 days but not more than
60 days before the redemption date to each Holder of Series A Notes to be
redeemed at its registered address. Other than with respect to a redemption
resulting from the occurrence of a Tax Redemption Event, Series A Notes in
denominations larger than Cdn. $1,000 principal amount may be redeemed in part
but only in whole multiples of Cdn. $1,000. If money sufficient to pay the
redemption price of and accrued interest on all Series A Notes (or portions
thereof) to be redeemed on the redemption date is deposited with the Paying
Agent on or before the redemption date and certain other conditions are
satisfied, on and after such date interest ceases to accrue on such Series A
Notes (or such portions thereof) called for redemption.

7.    Guaranty    

        The payment by the Issuer of the principal of, and premium and interest
on, the Series A Notes is fully and unconditionally guaranteed on a joint and
several senior basis by the Parent and each of the Subsidiary Guarantors.

8.    Denominations; Transfer; Exchange    

        The Series A Notes are in registered form without coupons in
denominations of Cdn. $1,000 principal amount and whole multiples of Cdn.
$1,000. A Holder may transfer or exchange Series A Notes in accordance with the
Indenture. The Registrar may require a Holder, among other things, to furnish
appropriate endorsements or transfer documents and to pay any taxes and fees
required by law or permitted by the Indenture. The Registrar need not register
the transfer or exchange of any Series A Notes selected for redemption (except,
in the case of a Security to be redeemed in part, the portion of the Security
not to be redeemed) or any Series A Notes for a period of 15 days before a
selection of Series A Notes to be redeemed.

9.    Persons Deemed Owners    

        The registered Holder of this Series A Note may be treated as the legal
owner of it for all purposes.

10.    Unclaimed Money    

        If money for the payment of principal or interest remains unclaimed for
two years, the Trustee or Paying Agent shall pay the money back to the Issuer at
its request unless an abandoned property law

--------------------------------------------------------------------------------




designates another Person. After any such payment, Holders entitled to the money
must look only to the Issuer or such other Person and not to the Trustee for
payment.

11.    Discharge and Defeasance    

        Subject to certain conditions, the Issuer at any time shall be
discharged from all of its obligations under the Series A Notes and the
Indenture if the Issuer deposits with the Trustee money or Canada Government
Obligations for the payment of principal and interest on the Series A Notes to
redemption or maturity, as the case may be.

12.    Amendment, Waiver    

        Subject to certain exceptions set forth in the Indenture: (i) the
Indenture and the Series A Notes may be amended or supplemented with the written
consent of the Holders of at least a majority in principal amount outstanding of
the Notes; and (ii) any default or noncompliance with any provision may be
waived with the written consent of the Holders of a majority in principal amount
outstanding of the Series A Notes. Subject to certain exceptions set forth in
the Indenture, without the consent of any Securityholder, the Issuer, the
Guarantors and the Trustee shall be entitled to amend the Indenture or the
Series A Notes to cure any ambiguity, omission, defect or inconsistency, or to
comply with Article 5 of the Indenture, or to provide for uncertificated
Series A Notes in addition to or in place of certificated Series A Notes, or to
add guaranties with respect to the Series A Notes, including the Parent Guaranty
and the Subsidiary Guaranties, or to secure the Series A Notes, or to add
additional covenants or events of default or to surrender rights and powers
conferred on the Issuer or the Guarantors, or to make any change that does not
adversely affect the rights of any Security holder, or to add to, change, or
eliminate any of the provisions of the Indenture with respect to one or more
Series of Securities issued subsequent to such amendment or supplement, or to
evidence and provide for the acceptance of appointment by a successor or
separate Trustee with respect to the Securities of one or more Series and to add
to or change any of the provisions of the Indenture necessary or desirable to
provide for or facilitate the administration of the Indenture by more than one
Trustee, or to establish the form or terms of Securities and coupons of any
Series and to change the procedures for transferring and exchanging Securities
of any Series so long as such change does not, subject to applicable law,
adversely affect the Securityholders.

13.    Defaults and Remedies    

        Under the Indenture, Events of Default include: (i) default for 30 days
in payment of interest on the Securities; (ii) default in payment of principal
(or premium, if any) on the Securities when due; (iii) failure by the Issuer or
any Guarantor to comply with other covenants in the Indenture or the Securities,
in certain cases subject to notice and lapse of time; (iv) the acceleration of
certain types of debt of the Parent, the Issuer, the Subsidiary Guarantors or
any of the Significant Subsidiaries in a principal amount exceeding
U.S.$50,000,000 as a result of the failure of the Parent, the Issuer, or such
subsidiary to perform any covenant or agreement applicable to such debt which
acceleration is not rescinded or annulled within a certain time period; and
(v) certain events of bankruptcy or insolvency with respect to the Issuer or the
Parent Guarantor as set forth in the Indenture. If an Event of Default occurs
and is continuing, the Trustee or the Holders of Securities may declare all such
Securities to be due and payable immediately as provided for and subject to the
terms and provisions of the Indenture.

        Securityholders may not enforce the Indenture or the Securities except
as provided in the Indenture. The Trustee may refuse to enforce the Indenture or
the Securities unless it receives indemnity or security satisfactory to it.
Subject to certain limitations provided for in the Indenture, Holders of
Securities may direct the Trustee in its exercise of any trust or power.

14.    Trustees Dealings with the Issuer    

        Subject to certain limitations imposed by the Securities Act of 1933, as
amended, and applicable Canadian corporate laws, the Trustee in its individual
or any other capacity, may become the owner or pledgee of Securities and may
otherwise deal with and collect obligations owed to it by the Issuer or its

--------------------------------------------------------------------------------




Affiliates and may otherwise deal with the Issuer or its Affiliates with the
same rights it would have if it were not a Trustee.

15.    No Recourse Against Others    

        A director, officer, employee or stockholder, as such, of the Issuer or
the Trustee shall not have any liability for any obligations of the Issuer under
the Securities or the Indenture or for any claim based on, in respect of or by
reason of such obligations or their creation. By accepting a Security, each
Securityholder waives and releases all such liability. The waiver and release
are part of the consideration for the issue of the Securities.

16.    Authentication    

        This Series A Note shall not be valid until an authorized signatory of
the Trustee (or an authenticating agent) manually signs the certificate of
authentication.

17.    Abbreviations    

        Customary abbreviations may be used in the name of a Securityholder or
an assignee, such as TEN COM (=tenants in common), TEN ENT (=tenants by the
entireties), JT TEN (=joint tenants with rights of survivorship and not as
tenants in common), and CUST (=custodian).

18.    CUSIP Numbers    

        Pursuant to a recommendation promulgated by the Committee on Uniform
Security Identification Procedures the Issuer has caused CUSIP numbers to be
printed on the Securities and has directed the Trustees to use CUSIP numbers in
notices of redemption as a convenience to Securityholders. No representation is
made as to the accuracy of such numbers either as printed on the Securities or
as contained in any notice of redemption and reliance may be placed only on the
other identification numbers placed thereon.

19.    Governing Law    

        THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

        The Issuer will furnish to any Securityholder upon written request and
without charge to the Securityholder a copy of the Indenture. Requests may be
made to:

If to the Issuer or any Guarantor:

c/o Molson Coors Brewing Company 1225 17th Street Denver, Colorado 80202
Attention: Chief Legal Officer

if to the Trustee:

Computershare Trust Company of Canada 100 University Avenue 9th Floor,
North Tower Toronto, Ontario M5J 2Yl
Attention: Manager, Corporate Trust

--------------------------------------------------------------------------------






ASSIGNMENT FORM


To assign this Security, fill in the form below:


I or we assign and transfer this Security to


        (Print or type assignee's name, address and postal code)


        (Insert assignee's S.I.N. or tax I.D. No.)


and irrevocably appoint                                      agent to transfer
this Security on the books of the Issuer. The agent may substitute another to
act for him.

--------------------------------------------------------------------------------

Date:       Your Signature:        

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

                  Sign exactly as your name appears above.
 
 
Signature Guarantee:
 
 
 
                   

--------------------------------------------------------------------------------

Signature must be guaranteed  

--------------------------------------------------------------------------------

Signature

Canada and the USA: A Medallion Signature Guarantee obtained from a member of an
acceptable Medallion Signature Guarantee Program (STAMP, SEMP, MSP). Many
commercial banks, savings banks, credit unions, and all broker dealers
participate in a Medallion Signature Guarantee Program. The Guarantor must affix
a stamp bearing the actual words "Medallion Guaranteed".

Canada: A Signature Guarantee obtained from a major Canadian Schedule I
chartered bank. The Guarantor must affix a stamp bearing the actual words
"Signature Guaranteed". Signature Guarantees are not accepted from Treasury
Branches, Credit Unions or Caisse Populaires unless they are members of a
Medallion Signature Guarantee Program.

        Outside North America: For holders located outside North America,
present the certificate(s) and/or document(s) that require a guarantee to a
local financial institution that has a corresponding Canadian or American
affiliate which is a member of an acceptable Medallion Signature Guarantee
Program. The corresponding affiliate will arrange for the signature to be
over-guaranteed.

--------------------------------------------------------------------------------



[TO BE ATTACHED TO GLOBAL SECURITIES]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL SECURITY

        The following increases or decreases in this Global Security have been
made:

Date of Exchange   Amount of decrease in
Principal amount of
this Global Security   Amount of increase in
Principal amount of
this Global Security   Principal amount of the
Global Security following
such decrease or increase   Signature of authorized
officer of Trustee or
Securities Custodian

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.38.2



MOLSON COORS INTERNATIONAL LP, as Issuer and THE GUARANTORS NAMED HEREIN, as
Guarantors and COMPUTERSHARE TRUST COMPANY OF CANADA, as Trustee
FIRST SUPPLEMENTAL INDENTURE Dated as of October 6, 2010 to the INDENTURE dated
as of October 6, 2010
TABLE OF CONTENTS
ARTICLE I Definitions
ARTICLE II Designation and Terms of the Securities
ARTICLE III Redemption of the Securities
ARTICLE IV Guaranties
ARTICLE V Miscellaneous
EXHIBIT A to APPENDIX
[FORM OF FACE OF SERIES A NOTE] [Global Securities Legend]
[Regulation S Legend]
[Private Placement Legend]
3.95% Series A Notes due October 6, 2017
TRUSTEE'S CERTIFICATE OF AUTHENTICATION
TERMS OF NOTES 3.95% Series A Note due October 6, 2017
ASSIGNMENT FORM
